PER CURIAM.
The petition is hereby granted and petitioner is afforded a belated appeal from judgments and sentences in Escambia County case numbers 2004-CF-5622, 2005-CF-6757, 2003-CF-1644B, 2003-CF-1939B, 2003-CF-1940B, 2003-CF-2198, 2003-CF-2199, 2003-CF-2200, 2003-CF-2201, 2003-CF-2202, 2003-CF-2233, 2003-CF-2274, 2003-CF-2414, and 2003-CF-2941. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
Counsel shall be appointed for petitioner for the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
BENTON, PADOVANO, and THOMAS, JJ., concur.